DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/1/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-15, 17, 20, 37-40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Creehan et al. (2012/0279442).
Regarding claim 1, Creehan discloses a system comprising a deposition head  that comprises: a stirring tool (pin), rotatable about an axis of rotation AR and comprising a tool distal end (bottom of pin) and a tool proximal end (top of pin), axially opposing the tool distal end along the axis of rotation AR, and wherein the stirring tool defines a bore (bore), extending from the tool proximal end to the tool distal end (space between the split pin, figure 1C), and the bore is configured to receive feedstock (powder), biased DI, and comprises a die distal end and a die proximal end, axially opposing the die distal end along the die axis ADD, and wherein the die axis ADI is parallel to the axis of rotation AR of the stirring tool (figure 3, 6).  
The limitation of the system being used for additive manufacturing for depositing an extrudate onto a substrate is intended use and does not further limit the system.  While intended use recitations cannot entirely be disregarded, in composition and article claims, the intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention over the prior art.  It is in the position of the examiner that the prior art structure is capable of performing the intended use and therefore meets the instant claims (MPEP 2111.02).  
Regarding claim 13, since Creehan discloses a friction stir too, it would be inherent that there would be a stirring-tool force applicator, configured to urge the deposition head (apparatus) against the substrate.  There has to be a force in order for the tool to work. 
Regarding claim 14, since Creehan discloses that the tool rotates, there is inherently going to be a stirring-tool rotation device, configured to rotate the stirring tool about the axis of rotation AR while the stirring-tool force applicator urges the deposition head against the substrate.  
Regarding claim 15, Creehan discloses a feed-stock force applicator (auger screw) that biases the feedstock (powder) toward the tool distal end (figure 3, 6).  
Regarding claim 17, Creehan discloses that the die comprises an engagement surface (engages the surface of the workpiece) that defines at least one shaping 
Regarding claim 20, Creehan discloses that the die (upper shoulder) is rotatable about the die axis AD1 (figure 6).  
Regarding claim 21, since the die (upper shoulder) of Creehan rotates, it is inherent that there is a die-rotation device, operatively connected to the die to rotate the die about the die axis AD1.  
Regarding claims 37-38, since Creehan discloses that the tool (pin) and the die (upper shoulder) are attached, then the shortest distance between the die and the outer surface is at most 3 millimeters (1 millimeter).  
Regarding claim 39, during the rotation of the pin, it would be inherent that the feedstock is received in the bore such that rotation of the stirring tool causes corresponding rotation of the feedstock.  
Regarding claim 40, the limitation “the feedstock comprises a metal or a metal alloy” is material worked upon and does not further limit the system.  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creehan et al. (2012/0279442) as applied to claim 1 above, and further in view of Park et al. (2008/0128472).
Regarding claim 16, Creehan does not disclose a carriage connected to the deposition head and wherein the carriage moves the head relative to the substrate.  However, Park discloses a carriage 50 that moves a friction stir welding head relative to a substrate 52 (figure 7). To one skilled in the art at the time of the invention it would have been obvious to use a carriage as it allows precise movement and control over the tool during use.  

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creehan et al. (2012/0279442) as applied to claim 1 above, and further in view of Charles R. et a. (2007/0040006).
Regarding claim 41, Creehan does not disclose the material of the shoulder (die) and the tool (pin).  However, Charles R. discloses making the shoulder and the pin of a friction stir apparatus out of the same metal material (paragraph 0026).  To one skilled in the art at the time of the invention it would have been obvious to have them made . 

Allowable Subject Matter
Claims 2, 7, 9-10, 16, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/ERIN B SAAD/Primary Examiner, Art Unit 1735